United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2503
                     ___________________________

                               Sheila A. Fowler

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                 Appeal from United States District Court
                  for the District of North Dakota - Fargo
                               ____________

                           Submitted: April 7, 2015
                            Filed: April 23, 2015
                               [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Sheila Fowler appeals the district court’s1 order affirming the Commissioner’s
denial of disability insurance benefits and supplemental security income. For
reversal, Fowler argues that the Administrative Law Judge (ALJ) erred in his
determination, because (1) the ALJ “substituted” his opinion for that of Fowler’s
treating physician and the agency’s medical expert when he concluded Fowler’s
substance use was a contributing factor material to a finding of disability; and (2) the
ALJ’s residual function capacity (RFC) determination was not adequately supported
and the hypothetical posed to the vocational expert (VE) was flawed, because both
failed to take into account the medical expert’s opinions and Fowler’s neck and back
pain. Following careful review of the parties’ submissions and the record before us,
we conclude that substantial evidence in the record as a whole supports the ALJ’s
disability determination. See Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013)
(standard of review); Kluesner v. Astrue, 607 F.3d 533, 537-38 (8th Cir. 2010)
(claimant has burden to prove substance addiction is not contributing factor); Goff
v. Barnhart, 421 F.3d 785, 793-94 (8th Cir. 2005) (RFC assessment based on all
relevant, credible evidence; hypothetical posed to VE sufficient if sets forth
impairments supported by substantial record evidence and accepted as true).
Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Karen K. Klein, United States Magistrate Judge for the District
of North Dakota, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-